                          DECLARATION OF RONALD WATKINS

I, Ronald Watkins, hereby state the following:

1.     My name is Ronald Watkins. I am a United States citizen currently residing in Japan.

2.     I am an adult of sound mind. All statements in this declaration are based on my personal
       knowledge and are true and correct. I am making this statement voluntarily and on my own
       initiative. I have not been promised, nor do I expect to receive, anything in exchange for my
       testimony and giving this statement. I have no expectation of any profit or reward and
       understand that there are those who may seek to harm me for what I say in this statement.

3.     I make this declaration because I want to alert the public and let the world know the truth
       about the insecurity of actual voting tabulation software used in various states for
       administering the 2020 Presidential and other elections. The software is designed, whether
       with malicious intent or through plain incompetence, in such a way so as to facilitate digital
       ballot stuffing via simple vote result manipulation and abuse of the digital adjudication
       manual review system. Specifically, the Dominion Democracy Suite both enables voter
       fraud by unethical officials out to undermine the will of the people and facilitates tabulation
       errors by honest officials making simple, nearly untraceable mistakes.

4.     I believe voting is a fundamental manifestation of our right to self-government, including
       our right to free speech. Under no circumstance should we allow a conspiracy of people
       and companies to subvert and destroy our most sacred rights.

5.     I am a network and information security expert with nine years of experience as a network
       and information defense analyst and a network security engineer. In my nine years of
       network and information security experience, I have successfully defended large websites
       and complex networks against powerful cyberattacks. I have engaged in extensive training
       and education and learned through experience how to secure websites and networks.

6.     In preparation for making this declaration, I have reviewed extensive technical materials
       relating to the Dominion Voting Democracy Suite, including those cited herein.

7.     The Dominion Voting Systems ImageCast Central system is a software and hardware
       workstation system designed to work with just a common “Windows 10 Pro”12 computer

1
 Dominion Voting, Democracy Suite®ImageCast® Central User Guide, p3, [online document],
https://www.sos.state.co.us/pubs/elections/VotingSystems/DVS-documentation/UG-ICC-
UserGuide-5-11-CO.pdf (Accessed November 23, 2020)
https://web.archive.org/web/20201019175854/https://www.sos.state.co.us/pubs/elections/Voting
Systems/DVS-DemocracySuite511/documentation/UG-ICC-UserGuide- 5-11-CO.pdf [archive]
2
 Georgia State Certification Testing, Dominion Voting Systems D-Suite 5.5-A Voting System,
p5, table 2-1, [online document]
https://sos.ga.gov/admin/uploads/Dominion_Test_Cert_Report.pdf (accessed November, 23,

                                                                                                    1
         Case 2:20-cv-01771-PP Filed 12/01/20 Page 1 of 6 Document 1-22
      paired via data cable3 to an off- the-shelf document scanner4 “for high speed scanning and
      counting of paper ballots.”5

8.    When bulk ballot scanning and tabulation begins, the “ImageCast Central” workstation
      operator will load a batch of ballots into the scanner feed tray and then start the scanning
      procedure within the software menu.6 The scanner then begins to scan the ballots which
      were loaded into the feed tray while the “ImageCast Central” software application




2020),
https://web.archive.org/web/20201106055006/https://sos.ga.gov/admin/uploads/Dominion_Test_
Cert_Report.pdf [archive].
3
  Dominion Voting, Democracy Suite®ImageCast® Central User Guide, p2, s2.1, [online
document, https://www.sos.state.co.us/pubs/elections/VotingSystems/DVS-
DemocracySuite511/documentation/UG-ICC-UserGuide-5-11-CO.pdf (Accessed November 23,
2020) https://web.archive.org/web/20201019175854/https://www.sos.state.co.us/pubs/
elections/VotingSystems/DVS-DemocracySuite511/documentation/UG-ICC-UserGuide- 5-11-
CO.pdf [archive].
4
 Michigan.gov, DOMINION VOTING SYSTEMS CONTRACT No. 071B7700117, p6,
1.1.E.1, [online document],
https://www.michigan.gov/documents/sos/071B7700117_Dominion_Exhibit_2_to_Sch_A_Tech
_Req_555357_7.pdf (accessed November 23, 2020),
https://web.archive.org/web/20201115084004/https://www.michigan.gov/documents/sos/071B77
00117_Dominion_Exhibit_2_to_Sch_A_Tech_Req_555357_7.pdf [archive]
5
 Commonwealth of Pennsylvania Department of State, Report Concerning the Examination
Results of Dominion Voting Systems Democracy Suite 5.5A p6, s2.4, [online document],
https://www.dos.pa.gov/VotingElections/Documents/Voting%20Systems/Dominion%20Democr
acy%20Suite%205.5-
A/Dominion%20Democracy%20Suite%20Final%20Report%20scanned%20with%20signature%
20011819.pdf (accessed November 23, 2020),
https://web.archive.org/web/20201016161321/https://www.dos.pa.gov/VotingElections/Docume
nts/Voting%20Systems/Dominion%20Democracy%20Suite%205.5-A/Dominion%20Democracy
%20Suite%20Final%20Report%20scanned%20with%20signature%20011819.pdf [archive]
6
 Dominion Voting, ImageCast Central, p2, [online document],
https://www.edcgov.us/Government/Elections/Documents/ImageCast%20Central%20Brochure
%202018%20FINAL.pdf (accessed November 23, 2020)
https://web.archive.org/web/20201017175507/https://www.edcgov.us/Government/Elections/Do
cuments/ImageCast%20Central%20Brochure%202018%20FINAL.pdf [archive]



                                                                                                2
        Case 2:20-cv-01771-PP Filed 12/01/20 Page 2 of 6 Document 1-22
      tabulates votes in real-time. Information about scanned ballots can be tracked inside the
      “ImageCast Central” software application.7

9.    After all of the ballots loaded into the scanner's feed tray have been through the scanner,
      the “ImageCast Central” operator will remove the ballots from the tray and then will have
      the option to “Accept Batch” on the scanning menu.8 Accepting the batch saves the results
      into the local file system within the “Windows 10 Pro” machine.9 Any “problem ballots”
      that may need to be examined or adjudicated at a later time can be found as ballot scans
      saved as image files into a standard Windows folder named “NotCastImages”.10 These
      “problem ballots” are automatically detected during the scanning phase and digitally set
      aside for manual review based on exception criteria.11 Examples of exceptions may include:
      overvotes, undervotes, blank contests, blank ballots, write-in selections, and marginal

7
  Dominion Voting, Democracy Suite®ImageCast® Central User Guide, p25, s4.1.2, [online
document], https://www.sos.state.co.us/pubs/elections/VotingSystems/DVS-
DemocracySuite511/documentation/UG-ICC-UserGuide-5-11-CO.pdf (Accessed November 23,
2020), https://web.archive.org/web/20201019175854/https://www.sos.state.co.us/pubs/
elections/VotingSystems/DVS-DemocracySuite511/documentation/UG-ICC-UserGuide- 5-11-
CO.pdf [archive].
8
 Dominion Voting, ImageCast Central, [website], https://www.dominionvoting.com/imagecast-
central/ (Accessed November 23, 2020)
https://web.archive.org/web/20201101203418/https://www.dominionvoting.com/imagecast-
central/ [archive].
9
  Dominion Voting, Democracy Suite®ImageCast® Central User Guide, p25, s4.1.2, [online
document], https://www.sos.state.co.us/pubs/elections/VotingSystems/DVS-
DemocracySuite511/documentation/UG-ICC-UserGuide-5-11-CO.pdf (Accessed November 23,
2020), https://web.archive.org/web/20201019175854/https://www.sos.state.co.us/pubs/
elections/VotingSystems/DVS-DemocracySuite511/documentation/UG-ICC-UserGuide- 5-11-
CO.pdf [archive].
10
  Dominion Voting, Democracy Suite®ImageCast® Central User Guide, p25, s4.1.2, [online
document], https://www.sos.state.co.us/pubs/elections/VotingSystems/DVS-
DemocracySuite511/documentation/UG-ICC-UserGuide-5-11-CO.pdf (Accessed November 23,
2020), https://web.archive.org/web/20201019175854/https://www.sos.state.co.us/pubs/
elections/VotingSystems/DVS-DemocracySuite511/documentation/UG-ICC-UserGuide- 5-11-
CO.pdf [archive].
11
   Michigan.gov, DOMINION VOTING SYSTEMS CONTRACT No. 071B7700117, p21,
1.3.B.6, [online document],
https://www.michigan.gov/documents/sos/071B7700117_Dominion_Exhibit_2_to_Sch_A_Tech
_Req_555357_7.pdf (accessed November 23, 2020),
https://web.archive.org/web/20201115084004/https://www.michigan.gov/documents/sos/071B77
00117_Dominion_Exhibit_2_to_Sch_A_Tech_Req_555357_7.pdf [archive].


                                                                                               3
        Case 2:20-cv-01771-PP Filed 12/01/20 Page 3 of 6 Document 1-22
       marks.”12 Customizable outstack conditions and marginal mark detection lets [Dominion's
       Customers] decide which ballots are sent for Adjudication.13

10.    During the ballot scanning process, the “ImageCast Central” software will detect how
       much of a percent coverage of the oval was filled in by the voter.14 The Dominion customer
       determines the thresholds of which the oval needs to be covered by a mark in order to
       qualify as a valid vote.1516 If a ballot has a marginal mark which did not meet the specific
       thresholds set by the customer, then the ballot is considered a “problem ballot” and may
       be set aside into a folder named “NotCastImages.”17 “The ImageCast Central's advanced

12
   [11] MASTER SOLUTION PURCHASE AND SERVICES AGREEMENT BY AND
BETWEEN DOMINION VOTING SYSTEMS, INC. as Contractor, and SECRETARY OF
STATE OF THE STATE OF GEORGIA as State, p52, s1.3, [online document],
https://georgiaelections.weebly.com/uploads/1/0/8/5/108591015/contract.pdf (Accessed
November 23, 2020),
https://web.archive.org/web/20201122213728/https://georgiaelections.weebly.com/uploads/1/0/8
/5/108591015/contract.pdf [archive].
13
   Dominion Voting, ImageCast Central, [website], https://www.dominionvoting.com/imagecast-
central/ (Accessed November 23, 2020)
https://web.archive.org/web/20201101203418/https://www.dominionvoting.com/imagecast-
central/ [archive].
14
   Michigan.gov, DOMINION VOTING SYSTEMS CONTRACT No. 071B7700117, p3,
1.1.A.22, [online document],
https://www.michigan.gov/documents/sos/071B7700117_Dominion_Exhibit_2_to_Sch_A_Tech
_Req_555357_7.pdf (accessed November 23, 2020),
https://web.archive.org/web/20201115084004/https://www.michigan.gov/documents/sos/071B77
00117_Dominion_Exhibit_2_to_Sch_A_Tech_Req_555357_7.pdf [archive].
15
   Calhoun County, MI, ImageCast Central (ICC) 5.5 Operations, p19, [online document],
https://cms5.revize.com/revize/calhouncountymi/Clerk%20&%20Register%20of%20Deeds/local
%20clerk%20resources/5_5_icc_operations_manual.pdf (accessed November 23, 2020),
https://web.archive.org/web/20200802003507/https://cms5.revize.com/revize/calhouncountymi/
Clerk%20&%20Register%20of%20Deeds/local%20clerk%20resources/5_5_icc_operations_man
ual.pdf [archive].
16
   IMAGECAST® CENTRAL Brochure, [website],
https://www.edcgov.us/Government/Elections/Documents/ImageCast%20Central%20Brochure
%202018%20FINAL.pdf (accessed November 23, 2020),
https://web.archive.org/web/20201017175507/https://www.edcgov.us/Government/Elections/Do
cuments/ImageCast%20Central%20Brochure%202018%20FINAL.pdf [archive].
17
  Dominion Voting, Democracy Suite®ImageCast® Central User Guide, p25, s4.1.2, [online
document], https://www.sos.state.co.us/pubs/elections/VotingSystems/DVS-
DemocracySuite511/documentation/UG-ICC-UserGuide-5-11-CO.pdf (Accessed November 23,
2020), https://web.archive.org/web/20201019175854/https://www.sos.state.co.us/pubs/

                                                                                                 4
        Case 2:20-cv-01771-PP Filed 12/01/20 Page 4 of 6 Document 1-22
       settings allow for adjustment of the scanning properties to “[set] the clarity levels at which
       the ballot should be scanned at.” Levels can be set as a combination of brightness and
       contrast values, or as a gamma value.”18

11.    Based on my review of these materials, I conclude the system is designed in such a way that
       it allows a dishonest or otherwise unethical election administrator to creatively tweak the
       oval coverage threshold settings and advanced settings on the ImageCast Central scanners
       to set thresholds in such a way that a non-trivial amount of properly-marked ballots are
       marked as “problem ballots” and sent to the “NotCastImages” folder.

12.    The administrator of the ImageCast Central work-station may view all images of scanned
       ballots which were deemed “problem ballots” by simply navigating via the standard
       “Windows File Explorer” to the folder named “NotCastImages” which holds ballot scans
       of “problem ballots.”1920 Under this system, it is possible for an administrator of the
       “ImageCast Central” workstation to view and delete any individual ballot scans from the
       “NotCastImages” folder by simply using the standard Windows delete and recycle bin
       functions provided by the Windows 10 Pro operating system. Adjudication is “the process
       of examining voted ballots to determine, and, in the judicial sense, adjudicate voter
       intent.”21


elections/VotingSystems/DVS-DemocracySuite511/documentation/UG-ICC-UserGuide- 5-11-
CO.pdf [archive].
18
  Dominion Voting, Democracy Suite®ImageCast® Central User Guide, pp20-21, s3.22,
[online document], https://www.sos.state.co.us/pubs/elections/VotingSystems/DVS-
DemocracySuite511/documentation/UG-ICC-UserGuide-5-11-CO.pdf (Accessed November 23,
2020), https://web.archive.org/web/20201019175854/https://www.sos.state.co.us/pubs/
elections/VotingSystems/DVS-DemocracySuite511/documentation/UG-ICC-UserGuide- 5-11-
CO.pdf [archive].
19
   Dominion Voting, Democracy Suite® Use Procedures, p433, F.3.11, [online document]
https://votingsystems.cdn.sos.ca.gov/vendors/dominion/ds510-use-proc-jan.pdf (Accessed
November 23, 2020),
https://web.archive.org/web/20201101173723/https://votingsystems.cdn.sos.ca.gov/
vendors/dominion/ds510-use-proc-jan.pdf [archive].
20
   Calhoun County, MI, ImageCast Central (ICC) 5.5 Operations, p27, [online document],
https://cms5.revize.com/revize/calhouncountymi/Clerk%20&%20Register%20of%20Deeds/local
%20clerk%20resources/5_5_icc_operations_manual.pdf (accessed November 23, 2020),
https://web.archive.org/web/20200802003507/https://cms5.revize.com/revize/calhouncountymi/
Clerk%20&%20Register%20of%20Deeds/local%20clerk%20resources/5_5_icc_operations_man
ual.pdf [archive].
21
   Dominion Voting, Democracy Suite® Use Procedures, p9, [online document]
https://votingsystems.cdn.sos.ca.gov/vendors/dominion/ds510-use-proc-jan.pdf (Accessed
November 23, 2020),

                                                                                                   5
         Case 2:20-cv-01771-PP Filed 12/01/20 Page 5 of 6 Document 1-22
13.    Based on my review of these materials, I conclude that a biased poll worker without
       sufficient and honest oversight could abuse the adjudication system to fraudulently switch
       votes for a specific candidate.

14.    After the tabulation process, the ImageCast Central software saves a copy of the tabulation
       results locally to the “Windows 10 Pro” machine's internal storage. The results data is
       located in an easy-to-find path which is designed to easily facilitate the uploading of
       tabulation results to flash memory cards. The upload process is just a simple copying of a
       “Results” folder containing vote tallies to a flash memory card connected to the “Windows
       10 Pro” machine. The copy process uses the standard drag-and-drop or copy/paste
       mechanisms within “Windows File Explorer.”22 It is my conclusion that while this is a
       simple procedure, the report results process is subject to user errors and is very vulnerable
       to corrupt manipulation by a malicious administrator. It is my conclusion that, before
       delivering final tabulation results to the county, it is possible for an administrator to
       mistakenly copy the wrong “Results” folder or even maliciously copy a false “Results”
       folder, which could contain a manipulated data set, to the flash memory card and deliver
       those false “Results” as the outcome of the election.

I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct. Executed in Japan on November 24, 2020.




                                                           __________________________
                                                                          Ronald Watkins




https://web.archive.org/web/20201101173723/https://votingsystems.cdn.sos.ca.gov/
vendors/dominion/ds510-use-proc-jan.pdf [archive].
22
   Calhoun County, MI, ImageCast Central (ICC) 5.5 Operations, pp25-28, [online document],
https://cms5.revize.com/revize/calhouncountymi/Clerk%20&%20Register%20of%20Deeds/local
%20clerk%20resources/5_5_icc_operations_manual.pdf (accessed November 23,
2020),https://web.archive.org/web/20200802003507/https://cms5.revize.com/revize/calhouncoun
tymi/Clerk%20&%20Register%20of%20Deeds/local%20clerk%20resources/5_5_icc_operations
_manual.pdf [archive].


                                                                                                  6
         Case 2:20-cv-01771-PP Filed 12/01/20 Page 6 of 6 Document 1-22
